DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the use of improper phrasing and legal phraseology such as “the present invention relates to,” “comprising,” “means,” and “comprises.” Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the engagement element defined by a through passage in a direction of passage of the wire the usage position,” which is unclear the correlation of the direction of passage of wire and the usage position, which results in a gap between the two recited elements which renders the claim indefinite.
The term "close" in claims 5 and 6 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 7 recites “at least a second anchoring element,” but fails to recite a first anchoring element and therefore there is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “at least one engagement element,” which is unclear whether Applicant is referring to engagement element of claim 1 or a introducing a new engagement element.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (U.S. 6,583,363).

a first body (18) housing a wire retaining mechanism (20); and 
a second body (30) stemming from the first body having an engagement element (32 or 34) for retaining a wire in a usage position (see Fig. 2), the engagement element defined by a through passage (passage 60) in a direction of passage of the wire the usage position and a single inlet groove (groove between 32 and 34 defined) that is oblique with respect to the direction of passage (see Fig. 4) of the wire in the usage position;  
wherein the single inlet groove is arranged in a same plane of the direction of passage of the wire in the usage position (see Figs. 2 and 4).
2. (Currently Amended) The device according to claim 1, wherein the single inlet groove to the through passage comprises two regions (regions defined by 32 and 34) arranged in the same plane and opposite one another and have inner edges (44) of which are arranged in the same plane and parallel to one another and separated by a distance greater than the diameter of the wire (see Figs. 2 and 4).
5. (Currently Amended) The device according to claim 1, further comprising a transverse through hole (hole in 18) with respect to the first body located close to the lower plane of the first body (see Fig. 5).

7. (Currently Amended) The device according to claim 1, further comprising at least a second anchoring element (32 or 34) for anchoring the wire arranged on at least one region of the second body.
8. (Currently Amended) The device according to claim 7, wherein the second anchoring element is at least one engagement element (32 or 34).
9. (Currently Amended) The device according to claim 7, wherein the second anchoring element are at least lugs (32 or 34).
10. (Currently Amended) The device according to claim 7, wherein the second anchoring element are at least two engagement elements (32 or 34) having openings (openings defined by 60) of which are aligned with one another or facing one another.
11. (Currently Amended) The device according to claim 7, wherein the second anchoring element means are at least two lugs (32 or 34) having the through openings (openings defined by 60) of which are aligned with one another.
12. (Currently Amended) The device according to claim 1, wherein the second body is arranged to be horizontally aligned on the first body (see Fig. 2).
13. (Currently Amended) The device according to claim 1, wherein the second body is arranged on the first body and horizontally shifted with respect to the first body (see Fig. 2). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M UPCHURCH/               Examiner, Art Unit 3677